Wade, C. .J.
1. It does not appear in this ease that the evidence introduced, with all reasonable deductions or inferences therefrom, demanded a particular verdict. The court therefore erred in directing the verdict returned. See Wolverine Soap Co. v. Sellers, 13 Ga. App. 380 (79 S. E. 246).
2. There is no provision of law requiring the record of a written instrument guaranteeing the performance of a contract for the services of a salesman. Such a paper is not a mortgage or a conditional bill of sale or an instrument of like character; nor does it describe any property with sufficient certainty to constitute constructive notice, when recorded, as to the articles or goods sold or to be sold to the salesman, The execution of the instrument being admitted, the court did not err in receiving it in evidence.
3. The issues involved should have been submitted to a jury, and for that reason alone the judgment of the lower court is

Reversed.


George and Luke, JJ., concur.

Action on guaranty; from city court of "Cairo—Judge Willie. January 18, 1916.
J. M. Betters, 8. P. Gain, W. V. Custer, for plaintiffs in error.
B. G. Bell, J. 8. Weathers, contra.